In a proceeding pursuant to Family Court Act article 4 to enforce the child support provisions of a judgment of divorce between the parties, the petitioner appeals from so much of an order of the Family Court, Nassau County (Capilli, J.), entered August 14, 1985, as, after a stipulation of settlement, sua sponte allocated the respondent’s weekly child support payments among the parties’ three children.
Ordered that the order is reversed, insofar as appeal from, in the exercise of discretion, without costs or disbursements.
The court exceeded its authority in modifying the terms of the parties’ stipulation of settlement over the petitioner’s objection (see, Matter of New York, Lackawanna & W. R.R. Co., 98 NY 447, 453; Covert v Covert, 50 AD2d 622, 623). Mollen, P. J., Bracken, Lawrence, Kooper and Sullivan, JJ., concur.